Citation Nr: 1829413	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  12-17 627A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to a plot or interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946 and from August 1948 to August 1957.  The Veteran died in February 2011.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 decision, in which the RO, inter alia, denied entitlement to a plot or interment allowance.  In September 2011, the appellant filed a notice of disagreement (NOD) with the denial of a plot or interment allowance.  In November 2011, a statement of the case (SOC) was issued.  In July 2012, the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In November 2012, a supplemental SOC (SSOC) was issued.

In a November 2016 decision, the Board denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.  The Board also remanded the claim of entitlement to a plot or interment allowance to the agency of original jurisdiction (AOJ) for further development.


FINDING OF FACT

In a May 2018 statement from the appellant's representative, received prior to the promulgation of a decision in the appeal, the Board received notification that the appellant wished to withdraw the remaining claim pending on appeal


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the May 2018 informal hearing presentation, the Board received notification from the appellant's representative that the appellant wished to withdraw the claim of entitlement to a plot or interment allowance pending on appeal-the sole claim remaining on appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


